Order unanimously affirmed without costs. Memorandum: Family Court properly determined that the father’s consent to the adoptions was not required. Domestic Relations Law § 111 (1) (d) provides that consent to adoption shall be required "[o]f the father, whether adult or infant, of a child born out-of-wedlock and placed with the adoptive parents more than six months after birth, but only if such father shall have maintained substantial and continuous or repeated contact with the child as manifested by: (i) the payment by the father toward the support of the child of a fair and reasonable sum, according to the father’s means, and either (ii) the father’s visiting the child at least monthly when physically and financially able to do so and not prevented from doing so by the person or authorized agency having lawful custody of the child, or (iii) the father’s regular communication with the child or with the person or agency having the care or custody of the child, when physically and financially unable to visit the child or prevented from doing so by the person or authorized agency having lawful custody of the child.”
The undisputed evidence shows that the father did not maintain substantial and continuous contact with his two children. He made no attempt to visit or communicate with the children or with the agency having care of the children from the time the children were born on August 23, 1983 and November 30, 1985 until September 1987, when he made his first request for visitation.
We reject the father’s contention that the court should have determined the issue under Domestic Relations Law § 111 (2) rather than under section 111 (1) (d).
The record supports Family Court’s finding that the adoptions were in the best interests of the children. (Appeal from order of Erie County Family Court, Manz, J.—custody.) Present—Boomer, J. P., Green, Pine, Davis and Lowery, JJ.